Calhoon, J.,
delivered the opinion of the court.
Mr. Nix filed his bill in chancery to remove the claim of Mr. Dickerson, as a cloud upon his title, to a certain formation of' Pearl river which he alleges to be an accretion to his land by insensible deposit from the waters of the river. Mr. Dickerson in his answer denies that this deposit was an accretion to the land of Mr. Nix, which is on the Copiah side of Pearl river, and asserts that, on the contrary, the deposit was caused by avulsion from his land on the Simpson county side of the river.
It is agreed that Mr. Nix has paid taxes on lots 3 and 4 of a section township and range in Copiah county, as owner, and that he is the owner of those lots to which he claims that the deposit was an accretion. It is also agreed that Mr. Dickerson has title to lots 1, 2 and 3, in a section, township, and range in Simpson county opposite the deposit, and has paid taxes on them as owner. There is no question here of adverse possession by anybody. The deposit is uncultivated, and has never been actually occupied, but it has been a pasture used by the cattle of both parties. It is also true that Mr. Nix has now, intact, all the lands embraced in lots 3 and 4 in Copiah county; he has never lost a foot of his land, but asserts that the deposit is an accretion to those lots of his in Copiah county. It is a further fact that Mr. Dickerson, who has title to lots 1, 2, *643and 3 on the Simpson county side — and on which he pays taxes by land numbers — has lost fifty-three acres of his land, as he claims, by avulsion, and the deposit contains fifty-three acres. The chancellor, on the pleadings and proof, decided for Mr. Dickerson, holding that the deposit was an avulsion from his land, and dismissed the bill.
The chancellor, from the testimony, must have believed the following to be true: That, in extraordinary freshets, in various years, large parts of Mr. Dickerson’s land caved in— at one time ten acres in a body; at another time one hundred yards in a body; at another time about thirty-five acres in a body. In the course of these cavings there went into the river at different times a warehouse, with corn stored in it; at another time a cotton house, and, at another time, another cotton house. That these cavings were during unusual freshets, which would last for ten days or two weeks, and after each it was plainly to be seen that about an equal deposit developed on the Copiah county side; and that, each time after these considerable additions were added to the Copiah county side, when the flood subsided, the channel of the river measured about the same width, but was shifted in position so that the old channel became dry; and the complainant, himself, stated that the new formation on his side was perceptible as soon as the water receded.
We think the chancellor’s conclusion was correct on the facts, and that they show a case of avulsion, and that Mr. Dickerson did not lose his title. We do not subscribe to the doctrine that, in order to constitute accretion, it is necessary that it should be visible to the naked eye that the very particles of the caving soil were taken from the one place and deposited in another, nor do we agree to the view that it must be shown that no part, however inconsiderable, of the deposit, consisted of particles brought down by the stream, and not component parts of the land torn off by the freshet. The circumstantial evidence *644in this case is overwhelming that the deposit was by avulsion ’from Mr. Dickerson’s land caused by violent floods.
The briefs of counsel on both sides are very strong, and each supports his position by copious citations from authorities, and it is only necessary for us to announce our conclusion of the law from the facts.

Affirmed.